Citation Nr: 9915757	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-17 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether an adequate substantive appeal regarding the 
submission of new and material evidence to reopen a claim of 
entitlement to service connection for headaches was filed.

2.  Whether an adequate substantive appeal regarding 
entitlement to a compensable disability rating for residuals 
of injury to right hand, little finger (major), was filed.

3.  Entitlement to an increased disability rating for 
residuals of injury, left knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to a temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30 following right hand 
surgery performed in April 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1983 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for headaches, denied increased disability ratings 
for right hand and left knee conditions, and denied a 
temporary total convalescent rating under 38 C.F.R. § 4.30.

By memorandum dated in February 1998, the Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1998).

The issue of entitlement to an increased disability rating 
for the veteran's service-connected left knee condition is 
the subject of the REMAND herein.



FINDINGS OF FACT

1.  The veteran's Statement in Support of Claim received in 
June 1997 and accepted in lieu of a VA Form 9 did not discuss 
any errors of fact or law regarding the claims of entitlement 
to service connection for headaches and to a compensable 
disability rating for residuals of injury to right hand, 
little finger (major).  This statement did not indicate that 
the veteran was appealing all issues included in the 
statement of the case (SOC).

2.  The veteran did not file adequate substantive appeals as 
to the issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for headaches and entitlement to a compensable 
disability rating for residuals of injury to right hand, 
little finger (major). 

3.  The veteran is service-connected for residuals of 
fracture of right fifth metacarpal.

4.  The veteran underwent surgery in April 1996 for release 
of right ulnar nerve entrapment. 

5.  The medical evidence indicates that fracture of the fifth 
metacarpal can cause compression of the ulnar nerve at the 
wrist.  Therefore, ulnar nerve entrapment is a residual of 
the inservice right fifth metacarpal fracture.

6.  The veteran's surgery in April 1996 was for treatment of 
a service-connected disability.

7.  The medical evidence shows that it was recommended that 
the veteran stay out of work for 30-60 days for 
rehabilitation and convalescence. 



CONCLUSIONS OF LAW

1.  An adequate substantive appeal of the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for headaches and 
entitlement to a compensable disability rating for residuals 
of injury to right hand, little finger (major), was not 
filed, and the Board lacks jurisdiction to consider these 
issues.  38 U.S.C.A. §§ 7105(a), 7105(d)(3), and 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, and 20.203 (1998).

2.  The criteria for a temporary total convalescent rating 
based on surgery necessitating at least one month of 
convalescence following the April 1996 right hand surgery 
have been met.  38 C.F.R. § 4.30(a)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Headaches and right little finger

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of whether the 
veteran has submitted new and material evidence to reopen his 
claim for service connection for headaches and whether he is 
entitled to a compensable disability rating for his right 
little finger disorder. 

In August 1998, the veteran and his representative were given 
notice that the Board was going to consider whether the 
substantive appeal on the above issues was adequate and given 
an opportunity to request a hearing or present argument 
related to this issue.  See 38 C.F.R. § 20.203 (1998).  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the veteran's 
procedural rights.  The August 1998 letter to the veteran 
provided him notice of the regulations pertinent to the issue 
of adequacy of substantive appeals, as well as notice of the 
Board's intent to consider this issue.  He and his 
representative were provided 60 days to submit argument on 
this issue; no response was received.  The veteran was also 
provided an opportunity to request a hearing on this issue, 
but he did not do so.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1998).

The rating decision of June 1996 found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for headaches and denied a compensable 
disability rating for his service-connected right little 
finger disorder.  The veteran filed a notice of disagreement 
"in regards to all issues," and was provided a statement of 
the case.  Under pertinent statutory provisions, a claimant 
must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1998).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the statement 
of the case addressed multiple issues, the appeal must either 
indicate that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.

In this case, the veteran did not submit a VA Form 9.  In 
June 1997, he submitted a Statement in Support of Claim, 
which he indicated was in response to the July 1996 SOC.  He 
stated his continued disagreement with the RO's decision not 
to increase the evaluation for his left knee disorder and not 
to grant him a total evaluation due to treatment for his 
right hand.  Despite the fact that the SOC addressed the 
issues of whether new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for headaches and entitlement to a compensable 
disability rating for the veteran's right little finger 
disorder, the veteran expressly listed in his statement the 
issues with which he disagreed, and these two issues were not 
included.  The veteran's statement did not indicate that it 
was an appeal as to all issues.  The veteran did not discuss 
his claims for service connection for headaches and for a 
compensable evaluation for his right little finger disorder, 
and he did not specifically allege any error of law or fact 
regarding these issues.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of these issues, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1998); YT 
v. Brown, 9 Vet. App. 195 (1996).


Claim for benefits under 38 C.F.R. § 4.30

I. Factual Background

During service, the veteran was treated for right wrist 
sprain and fracture at the base of the right fifth 
metacarpal.  The metacarpal fracture resulted in ulnar 
deviation.  Shortly before separation from service, he 
complained of shooting pains in the right wrist, and 
examination showed decreased grip in the right hand.  A 
rating decision of March 1990 granted service connection for 
residuals of injury to right hand, little finger.

In June 1995, the veteran complained of an eight-year history 
of right small finger and ring finger pain, as well as 
diffuse wrist pain.  Examination showed positive Tinel's sign 
at the cubital tunnel, full range of wrist motion, and 
decreased sensation in the small and ring fingers.  The 
examiner's assessment was right cubital tunnel syndrome.  In 
August 1995, the veteran complained of shooting pain in the 
right fourth and fifth digits.  The examination and 
assessment remained unchanged.  An occupational therapy 
consultation note dated in October 1995 indicated that the 
veteran was seen in the hand clinic for possible carpal 
tunnel syndrome, right hand, and he was fitted with a wrist 
control splint.

In January 1996, the veteran complained of continuing pain in 
the right elbow/ulnar distribution to the fingers.  He 
indicated that he occasionally wore the wrist splint.  
Examination showed positive Tinel's sign at the cubital 
tunnel and decreased sensation in the ring and small fingers.  
It was noted that an electromyograph was normal.  The 
examiner's assessment was early right ulnar nerve entrapment 
at the elbow and possible entrapment at wrist.  X-rays in 
January 1996 showed mild posterior displacement of the distal 
ulna and an old fracture on the distal third of the fifth 
metacarpal bone.

In March 1996, the veteran stated that he had had no relief 
with splints and modalities.  The assessment remained right 
ulnar nerve entrapment.  On April 24, 1996, the veteran 
underwent right carpal tunnel ulnar nerve release at the 
wrist.  The discharge instructions indicated that he would be 
out of work for 30-60 days for rehabilitation and 
convalescence.  The first post-operative visit on May 6, 
1996, indicated that the veteran still complained of 
numbness.  Examination showed moderate swelling and decreased 
sensation over the small and ring fingers.

In April 1996, the veteran filed a claim for a temporary 
total evaluation under 38 C.F.R. § 4.30.  A rating decision 
of June 1996 denied a temporary total convalescent rating, 
finding that there was no evidence that the inservice injury 
to his right hand and little finger was in any way related to 
the ulnar nerve entrapment.  In June 1997, the veteran 
submitted a Statement in Support of Claim, which was accepted 
as his substantive appeal in lieu of a VA Form 9.  He stated 
that his right hand surgery required two months' 
convalescence.  

In support of his claim, the veteran submitted a VA medical 
record dated in October 1996.  It was indicated that the 
veteran sustained a metacarpal fracture during service.  He 
then had symptoms of ulnar nerve entrapment at the wrist.  He 
was explored, and the ulnar nerve was found to be entrapped 
at the adductor muscle in the palm.  He was given 30 days 
convalescent leave after the surgery, which is routine for 
this surgery when the patient has a job that requires heavy 
lifting.  The routine impairment for an ulnar nerve release 
and carpal tunnel release would be 3-52 days based on AMA 
(American Medical Association) and Florida guidelines.  The 
veteran continued to have pillar pain, but he was reassured 
that this would resolve.  The examiner wrote:  "Could a 
metacarpal fracture cause compression of the ulnar nerve at 
the wrist - yes!"  The examiner also drew a diagram of the 
hand showing the ulnar nerve, median nerve, and adductor 
muscle.


II. Legal Analysis

Temporary total disability ratings for convalescence are 
regulated by 38 C.F.R. § 4.30 (1998).  This regulation states 
that total ratings will be assigned from the date of hospital 
admission or outpatient release and continue for one, two, or 
three months from the first day of the month following such 
hospital discharge or outpatient release when treatment of a 
service-connected disability results in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.

In this case, there is no doubt that the April 24, 1996, 
surgery on the veteran's right hand necessitated convalescent 
leave of at least one month.  His discharge instructions 
indicated convalescent leave of 30-60 days, and the VA 
examiner in October 1996 indicated that the veteran was 
granted 30 days of convalescent leave, and as much as 52 days 
would be appropriate for this type of surgery. 

As indicated above, the veteran is service-connected for 
residuals of an inservice injury to the right hand and 
fracture of the right fifth metacarpal.  The pertinent issue 
is whether the surgery on April 24, 1996, was for a service-
connected condition.  After careful review of the evidence of 
record, the Board finds that it was.  During service, the 
veteran complained of "shooting" pains in the wrist.  His 
post-service complaints were the same.  A medical 
professional has rendered an opinion that fracture of the 
metacarpal could cause compression of the ulnar nerve at the 
wrist.  It was also noted that surgical exploration showed 
that the veteran's right ulnar nerve was entrapped at the 
adductor muscle in the palm.  There is no competent evidence 
contradicting this examiner's opinion.  Accordingly, the 
Board finds that the veteran is entitled to a temporary total 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
for the right hand surgery performed on April 24, 1996.



ORDER

1.  The veteran having failed to perfect an appeal through 
filing of an adequate substantive appeal, the claims of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches and 
entitlement to a compensable disability rating for residuals 
of injury to right hand, little finger (major), are 
dismissed.

2.  A temporary total disability rating pursuant to 38 C.F.R. 
§ 4.30 following the April 24, 1996, right hand surgery is 
granted subject to the laws and regulations governing the 
disbursement of monetary benefits.


REMAND

Additional evidentiary development is needed on the veteran's 
claim for an increased rating for his left knee condition 
prior to further disposition.

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1998).  However, the veteran has not been 
provided a VA examination for his left knee disorder since 
1989.  Therefore, it is necessary to provide him a VA 
examination in order to evaluate the current residuals of his 
service-connected left knee injury.  See Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) ("where the record does not 
adequately reveal the current state of the claimant's 
disability and the claim is well grounded, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination"). 

Accordingly, these claims are REMANDED for the following:

1.  Request that the veteran provide a 
list of the names and addresses of any 
medical providers that have treated him 
for his service-connected left knee 
condition since 1996.  After securing any 
necessary releases, request from the 
sources listed by the veteran all records 
of any treatment, which are not already 
on file, including his records from the 
VA Medical Center in Miami from May 1996.  
All records obtained should be associated 
with the claims file.  If private 
treatment is reported and those records 
are not obtained, tell the veteran, so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).  

2.  After obtaining as many of the above 
treatment records as possible, schedule 
the veteran for a VA physical examination 
to evaluate his left knee disorder.  The 
claims folder and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner is asked to indicate in the 
examination report that he or she has 
reviewed the claims file.  

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected left knee condition, including 
range of motion testing.  All ranges of 
motion should be reported in degrees.  
All functional limitations associated 
with the left knee condition are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the left knee.  The examiner 
should discuss whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected left knee disability has upon 
his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998). 

4.  Thereafter, readjudicate the 
veteran's claim for an increased 
disability rating for his service-
connected left knee condition.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed; however, he is free to 
furnish additional evidence and argument to the RO while the 
case is in remand status.  Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

